DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of PRO 62/898,472 on 9/10/2019 is acknowledged. 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claim 1, the phrase “the the patient platform” needs to have a “the” removed. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nowlin et al. (US Publication 2011/0264112 hereinafter Nowlin).

Regarding claim 1 (and similarly 11), Nowlin teaches a robotic medical system and method, comprising: 
a patient platform;
an adjustable arm support coupled to the patient platform;
at least one robotic arm coupled to the adjustable arm support, the at least one robotic arm configured to be coupled to a medical tool that is configured to be delivered through an incision or natural orifice of a patient supported by the patient platform; and
a processor configured to adjust a position of the adjustable arm support and the at least one robotic arm while maintaining a remote center of movement (RCM) of the tool (See at least: Fig. 1B; [0048] via “The robotic systems will often comprise telerobotic, telesurgical, and/or telepresence systems that include processors configured as master-slave controllers.  By providing robotic systems employing processors appropriately configured to move manipulator assemblies with articulated 
like.”; [0062] via “In use, a patient P is supported by a table T adjacent one or more manipulator support bases 302.  Base 302 is generally supported from above, and may be ceiling mounted, supported by a wall of a room in which surgical station 300 is disposed, mounted to a surgical table…”; [0063] via “Surgical station 300 typically includes a plurality of robotic manipulators 304, often having three or more robotic manipulators, with the exemplary embodiment including four robotic manipulators supported by base 302.”).

Regarding claim 2, Nowlin teaches wherein the at least one robotic arm comprises at least two robotic arms (See at least: [0063] via “Surgical station 300 typically includes a plurality of robotic manipulators 304, often having three or more robotic manipulators, with the exemplary embodiment including four robotic manipulators supported by base 302.”).

Regarding claim 3, Nowlin teaches wherein the tool comprises an end effector that is inserted through the incision or natural orifice of the patient while maintaining the RCM (See at least: Fig. 1C).

Regarding claim 4, Nowlin teaches wherein the processor adjusts the position of the adjustable arm support and the at least one robotic arm while maintaining a position of the end effector of the tool coupled to the at least one robotic arm (Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 5, Nowlin teaches wherein the processor adjusts the position of the adjustable arm support while the tool is teleoperatively controlled by a clinician (See at least: [0016] via “FIG. 1A is a perspective view illustrating a master surgeon console or workstation for inputting surgical procedure commands, the console including a processor for generating manipulator command signals in response to the input commands.”).

Regarding claim 6, Nowlin teaches wherein the adjustable arm support has at least three degrees-of-freedom (DoFs) (See at least: [0051] via “Many of the exemplary manipulator assemblies described herein will have more degrees of freedom than are needed to position and move an end effector within a surgical site.  For example, a surgical end effector that can be positioned with six degrees of freedom at an internal surgical site through a minimally invasive aperture may in some embodiments have nine degrees of freedom (six end effector degrees of freedom--three for location, and three for orientation--plus three degrees of freedom to comply with the access site constraints), but will often have ten or more degrees of freedom.  Highly configurable manipulator assemblies having more degrees of freedom than are needed for a given end effector position can be described as having or providing sufficient degrees of 

Regarding claim 7 (and similarly 12), Nowlin teaches wherein the adjustable arm support has at least four DoFs (See at least: [0051] via “Many of the exemplary manipulator assemblies described herein will have more degrees of freedom than are needed to position and move an end effector within a surgical site.  For example, a surgical end effector that can be positioned with six degrees of freedom at an internal surgical site through a minimally invasive aperture may in some embodiments have nine degrees of freedom (six end effector degrees of freedom--three for location, and three for orientation--plus three degrees of freedom to comply with the access site constraints), but will often have ten or more degrees of freedom.  Highly configurable manipulator assemblies having more degrees of freedom than are needed for a given end effector position can be described as having or providing sufficient degrees of freedom to allow a range of joint states for an end effector position in a workspace.  For example, for a given end effector position, the manipulator assembly may occupy (and be driven between) any of a range of alternative manipulator linkage positions.  Similarly, for a given end effector velocity vector, the manipulator assembly may have a 

Regarding claim 8 (and similarly 13), Nowlin teaches wherein the at least one robotic arm has at least six DoFs (See at least: [0051] via “Many of the exemplary manipulator assemblies described herein will have more degrees of freedom than are needed to position and move an end effector within a surgical site.  For example, a surgical end effector that can be positioned with six degrees of freedom at an internal surgical site through a minimally invasive aperture may in some embodiments have nine degrees of freedom (six end effector degrees of freedom--three for location, and three for orientation--plus three degrees of freedom to comply with the access site constraints), but will often have ten or more degrees of freedom.  Highly configurable manipulator assemblies having more degrees of freedom than are needed for a given end effector position can be described as having or providing sufficient degrees of freedom to allow a range of joint states for an end effector position in a workspace.  For example, for a given end effector position, the manipulator assembly may occupy (and be driven between) any of a range of alternative manipulator linkage positions.  Similarly, for a given end effector velocity vector, the manipulator assembly may have a range of differing joint movement speeds for the various joints of the manipulator assembly.”).

Regarding claim 9, Nowlin teaches wherein the processor is further configured to adjust a position of the adjustable arm support and the at least one robotic arm in order to provide collision avoidance between the at least one robotic and surrounding objects 

Regarding claim 10, Nowlin teaches wherein the processor is further configured to adjust a position of the adjustable arm support and the at least one robotic arm in order to avoid one or more singularities in the at least one robotic arm (See at least: [0075] via “Referring now to FIGS. 7A and 7C, moving a location of a minimally invasive access site relative to base 510 may significantly alter a desired pose or configuration of the manipulator so as to maintain a desirable range of motion, avoid singularities of the manipulator structure, and the like.”).
Regarding claim 14, Nowlin teaches wherein the adjustable arm support is capable of vertical translation, horizontal translation, and tilt (Refer at least to claim 1 for reasoning and rationale. Note: At the least, it is known to one of ordinary skill in the art that the support can be configured as such for a particular vertical/horizontal/tilt relative to an operating table/patient.).
	
Regarding claim 15, Nowlin teaches wherein the RCM of each of the tools is maintained relative to an operating table (Refer at least to claim 1 for reasoning and rationale. Note: The patient is on the table and since the tools are maintained relative to the patient, they are also maintained relative to the table.).

Regarding claim 18, Nowlin teaches wherein each of the tools comprises an instrument or a camera (See at least: Fig. 1C; refer at least to claim 1 for reasoning and rationale.).
Regarding claim 19, Nowlin teaches wherein the adjustable arm support has a different number of degrees of freedom from each of the robotic arms (See at least: Figs. 4A-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin in view of Griffiths et al. (US 20170333145 hereinafter Griffiths).
Regarding claim 16, Nowlin fails to explicitly teach wherein the operating table is movable in at least three degrees of freedom.
	However, Griffiths teaches wherein the operating table is configured to move in at least three degrees of freedom (See at least: [0051] via “In some examples consistent with the embodiments of FIG. 2, the table base to table top coordinate transform 315 models the composite effect of the height, tilt, Trendelenburg, and/or slide settings associated with the surgical table.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nowlin in view of Griffiths to teach wherein the operating table is movable in at least three degrees of freedom so that the patient can be positioned accordingly for effective and accurate surgery. 

Regarding claim 17, Nowlin fails to teach wherein the operating table is configured for lateral tilt, Trendelenburg tilt, and translation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nowlin in view of Griffiths to teach wherein the operating table is capable of lateral tilt, Trendelenburg tilt, and translation so that the patient can be positioned accordingly for effective and accurate surgery. 

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. The Applicant contends that: 
“Nowlin discloses a robotic manipulator base 302 for supporting robotic manipulators which “may be ceiling mounted, supported by a wall of a room in which surgical station 300 is disposed.” See Nowlin at [paragraphs] 62 and 63, and FIG. IB. Therefore, the cited portions of Nowlin fail to teach or suggest “an adjustable arm support coupled to the patient platform” required by Claim 1 as amended.

Furthermore, Nowlin discloses that “a patient P is supported by a table T [that is] adjacent to one or more manipulator support bases 302.” Therefore, the “base 302” in Nowlin is distinguished from the “table T” that is used to support a patient in Nowlin. This further demonstrates that Nowlin fails to disclose or suggest “an adjustable arm support coupled to the [[base]] the patient platform”, and “at least one robotic arm coupled to the adjustable arm support, the at least one robotic arm configured to be coupled to a medical tool that is configured to be delivered through an 

The Examiner respectfully disagrees. According to [0062], Nowlin clearly discloses an option where the base 302 is mounted to a surgical table (See at least: “Base 302 is generally supported from above, and may be…mounted to a surgical table.). Although the embodiment discussed discloses robotic manipulators which may be ceiling mounted, Nowlin clearly envisions other options where the arms are mounted to the surgical table. The phrase “a patient P is supported….adjacent to one or more manipulator support bases 302” cited by the Applicant is in reference to the embodiment where the arms are mounted on the ceiling. Again, it is clear that Nowlin teaches wherein the base 302 is mounted to a surgical table in [0062]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666